Citation Nr: 0613814	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for lateral 
instability due to patellofemoral pain syndrome with anterior 
cruciate ligament deficiency, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for limitation of 
extension due to patellofemoral pain syndrome with anterior 
cruciate ligament deficiency, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1994 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a single 10 percent 
rating for the veteran's service-connected knee disability.


FINDINGS OF FACT

1.  The veteran has a moderate degree of lateral instability 
in his knee, based on positive anterior drawer and Lachman's 
tests and occasional subjective complaints.  

2.  The veteran's knee extension is limited to between zero 
and 10 degrees, with pain on movement.

3.  Compensable limitation of flexion has not been shown 
objectively; nor is there evidence of a diagnosis of 
arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
lateral instability caused by the veteran's knee disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
limitation of extension caused by the veteran's knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in correspondence dated in March 
2001, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
he was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  There is no 
indication that the veteran was precluded from participating 
effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claim.  VA has satisfied its duties to notify and assist 
this veteran. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's knee disability is currently evaluated as 20 
percent disabling under DC 5257, for lateral instability, and 
10 percent disabling under DC 5261, for limitation of 
extension.  

Under the rating criteria for lateral instability, to receive 
the maximum, 30 percent rating, the medical evidence would 
need to demonstrate severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  VA examinations in 
January 2001 and November 2004 confirm that the veteran has a 
degree of lateral instability, as he had positive Lachman's 
tests on those occasions.  Outpatient clinical records, dated 
from November 2000 to November 2002, document the veteran's 
on-going treatment for pain and instability, showing that in 
the July prior to his November 2001 knee surgery, he reported 
two to three instances of instability per day.  Lachman's 
tests at that time continued to be positive.  However, after 
his surgery, the veteran sought far less treatment for 
instability.  Though "some laxity" was noted in January 
2002, and the veteran continued to present with complaints of 
instability, an October 2002 magnetic resonance imaging (MRI) 
scan revealed a normal, intact anterior cruciate ligament 
(ACL).  The diagnosis was subjective giving way of the right 
knee.

These findings represent a moderate degree of lateral 
instability.  While the veteran has instability on objective 
testing, the evidence does not show that it is severe.  For 
example, he has not made more frequent visits to his primary 
care physician, nor sought treatment for other injuries 
sustained when his right knee has given way.  Nor has 
additional surgery been recommended to correct any 
instability problems.  In fact, the October 2002 MRI 
suggested that the ACL is healthy.  The veteran also has been 
able to perform physical therapy since his surgery.  These 
objective manifestations of his disability do not more nearly 
approximate a severe level of instability.  Thus, an 
evaluation in excess of the current 20 percent under DC 5257 
is not warranted. 

Regarding the disability rating for limitation of extension, 
to receive an evaluation higher than 10 percent requires that 
extension be limited to 15 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261.  Range of motion testing has been performed 
on several occasions throughout the appellate period.  In 
January and May 2001, the veteran was limited to 10 degrees 
of extension.  On all other occasions, he had full extension 
(to zero degrees).  See VA examination in November 2004; see 
also VA outpatient clinical records, dated in October 2000, 
November and December 2001, and January and April 2002.  

The veteran has had documented functional loss due to pain, 
particularly in the months leading up to his November 2001 
surgery, though the exact degree of loss was never 
articulated.  These early findings, however, cannot be viewed 
in isolation from the balance of the medical evidence.  With 
the exception of the period from May 2001 to November 2001, 
the veteran has had full extension, yet is still compensated 
at the 20 percent level.  This adequately accounts for the 
veteran's degree of disability.  

While regulations allow for a separate rating under DC 5260 
based on limitation of flexion, the medical evidence must 
show limitation to 45 degrees or less.  The above referenced 
range of motion tests revealed that the veteran has had 
between 70 degrees and 120 degrees of flexion (with normal 
flexion being to 140 degrees).  However, even taking into 
consideration functional loss due to pain on repetitive use, 
the evidence does not show that any such additional loss in 
range of motion would reach the compensable level.  The most 
severe loss that has been documented (limitation to 70 
degrees) was recorded one month after the veteran's November 
2001 surgery.  In December, he had regained motion to 90 
degrees.  By April, he was noted to have full range of 
motion, albeit with pain.  Current findings demonstrate 
flexion to 120 degrees.  This is not sufficient to warrant a 
compensable rating under DC 5260.  

The veteran's representative has requested an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), arguing its 
applicability because the veteran's knee disability has 
prevented him from being able to pursue his public service 
goals with the police and fire departments.  This regulation 
applies when the rating schedule is inadequate to compensate 
for the average impairment of earning capacity for a 
particular disability. 

In this case, the competent evidence does not warrant a 
finding that the knee disability has caused marked 
interference with employment within the meaning of the 
regulation.  No doubt, the veteran's disability has limited 
his capacity for jobs with stringent physical demands.  
However, his current 30 percent combined schedular evaluation 
recognizes (and compensates for) such impairment.  The 
veteran does not have to be frequently hospitalized for this 
disability.  Nor is he unable to perform other types of 
gainful employment duties.  

The preponderance of the evidence is against the veteran's 
claim for an increase; therefore, the benefit of the doubt 
provision does not apply.


ORDER

An evaluation in excess of 20 percent for the lateral 
instability caused by the veteran's knee disability is 
denied.

An evaluation in excess of 10 percent for the limitation of 
extension caused by the veteran's knee disability is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


